SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 12, 2007 Date of Report (Date of earliest event reported) Mogul Energy International, Inc. Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) File No. 333-138806 (Commission File Number) 980461623 (I.R.S. Employer Identification No.) 520 Pike Street, Suite 2210 Seattle, Washington 98101 (Address of principal executive offices) (206) 357-4220 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1. Registrant's Business and Operations None. SECTION 2. Financial Information None. SECTION 3. Securities and Trading Markets None. SECTION 4. Matters Related to Accountants and Financial Statements None. SECTION 5. Corporate Governance and Management None. SECTION 6. [Reserved] N/A. SECTION 7. Regulation FD On July 12, 2007, Mogul Energy International, Inc. (the “Company”) issued a news release to announce that it has been notified by project operator Dover Investments Ltd. (Dover) that it has spudded (started drilling) the EWA 4X well at the East Wadi Araba (EWA) Concession located in the Gulf of Suez, Egypt, in which Mogul has a 20 percent working interest.The news release dated July 12, 2007, is attached as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. Except for the historical information presented in this document, the matters discussed in this Form 8-K, or otherwise incorporated by reference into this document, contain "forward-looking statements" (as such term is defined in the Private Securities Litigation Reform Act of 1995). These statements are identified by the use of forward-looking terminology such as "believes", "plans", "intend", "scheduled", "potential", "continue", "estimates", "hopes", "goal", "objective", expects", "may", "will", "should" or "anticipates" or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. The safe harbor provisions of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended, apply to forward-looking statements made by the Registrant. The reader is cautioned that no statements contained in this Form 8-K should be construed as a guarantee or assurance of future performance or results. These forward-looking statements involve risks and uncertainties, including those identified within this Form 8-K. The actual results that the Registrant achieves may differ materially from any forward-looking statements due to such risks and uncertainties. These forward-looking statements are based on current expectations, and the Registrant assumes no obligation to update this information. Readers are urged to carefully review and consider the various disclosures made by the Registrant in this Form 8-K and in the Registrant's other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect the Registrant's business. 2 Note: Information in this report furnished pursuant to Item 7 shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. The information in this current report shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended. The furnishing of the information in this current report is not intended to, and does not, constitute a representation that such furnishing is required by Regulation FD or that the information this current report contains is material investor information that is not otherwise publicly available. SECTION 8. Other Events None. SECTION 9. Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits The following exhibit is furnished as part of this report: Exhibit 99.1– Press Release dated July 12, 2007 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Mogul Energy International, Inc. By: /s/ Naeem Tyab Name: Naeem Tyab Title: President Date: July 12, 2007 4
